DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 10 May 2022 has been received and made of record.  Claims 21, 23, 25, 27, 29, 32, 35, and 38 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Letter Restarting Period for Response/Non-Final Office Action mailed 25 February 2022.

Terminal Disclaimer
The terminal disclaimer filed on 10 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10755050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Block on 26 May 2022 and in subsequent communications.

The application has been amended as follows: 
21.-34	(Cancelled)

41.	(New) The system of claim 38, wherein an attempt number is associated with the outgoing message, the attempt numbering being a number of times the outgoing message has been returned to the CSR for correction.

42.	(New) The system of claim 41, wherein the processor is further instructed to route the outgoing message to one of the plurality of QA staff for correction when the attempt number for the outgoing message is greater than an attempt threshold and the analytical score is greater than the quality threshold but less than the QA staff threshold.

43.	(New) The system of claim 38, wherein the automated analysis evaluates a plurality of weighted quality errors relating to a plurality of characteristics and features of the outgoing message, wherein the characteristics and features include prohibited words, prohibited phrases, prohibited expressions, sentiment, tone, word choice, grammatical error, and spelling errors.

44.	(New) The system of claim 43, wherein the weight of one or more of the characteristics and features is weighted differently from another of the characteristics or features.

45.	(New) The method of claim 35, wherein an attempt number is associated with the outgoing message, the attempt numbering being a number of times the outgoing message has been returned to the CSR for correction.

46.	(New) The method of claim 45, further comprising routing the outgoing message to one of the plurality of QA staff for correction when the attempt number for the outgoing message is greater than an attempt threshold and the analytical score is greater than the quality threshold but less than the QA staff threshold.

47.	(New) The method of claim 35, wherein the automated analysis evaluates a plurality of weighted quality errors relating to a plurality of characteristics and features of the outgoing message, wherein the characteristics and features include prohibited words, prohibited phrases, prohibited expressions, sentiment, tone, word choice, grammatical error, and spelling errors.

48.	(New) The method of claim 47, wherein the weight of one or more of the characteristics and features is weighted differently from another of the characteristics or features.

49.	(New) A non-transitory computer readable medium comprising computer readable code for text analysis and routing of outgoing messages on a system that when executed by a processor, causes the system to:
intercept, within a customer engagement center (CEC) an outgoing message prior to receipt of the outgoing message at an ultimate destination outside of the CEC, wherein the outgoing message is composed by a customer service representative (CSR); 
perform, by the CEC, an automated analysis of the outgoing message, using text analytics, to detect a plurality of errors in text of the outgoing message; 
assign, by the CEC, an analytical score to the outgoing message based on the text analysis and the plurality of errors;
compare the analytical score to a quality threshold; 
compare the analytical score to a quality assurance (QA) staff threshold, wherein the QA staff threshold is greater than the quality threshold;
return the outgoing message to the CSR for correction when the analytical score is higher than the quality threshold but lower than the QA staff threshold; 
route the outgoing message to one of a plurality of QA staff for correction when the analytical score is greater than the QA staff threshold; 
repeat the interception, automated analysis, assignment of analytical score, and comparison steps listed above on a corrected outgoing message until the analytical score is less than the QA staff threshold and less than the quality threshold; and
transmit the corrected outgoing message to the ultimate destination when the analytical score is less than the QA staff threshold and less than the quality threshold. 

50. 	(New) The non-transitory computer readable medium of claim 49, wherein the processor is further instructed to initiate a transmission of the outgoing message to the ultimate destination prior to the automated analysis of the outgoing message, wherein the transmission is initiated from a CEC desktop.

51.	(New) The non-transitory computer readable medium of claim 49, wherein an attempt number is associated with the outgoing message, the attempt numbering being a number of times the outgoing message has been returned to the CSR for correction.

52.	(New) The non-transitory computer readable medium of claim 51, wherein the processor is further instructed to route the outgoing message to one of the plurality of QA staff for correction when the attempt number for the outgoing message is greater than an attempt threshold and the analytical score is greater than the quality threshold but less than the QA staff threshold.

53.	(New) The non-transitory computer readable medium of claim 49, wherein the automated analysis evaluates a plurality of weighted quality errors relating to a plurality of characteristics and features of the outgoing message, wherein the characteristics and features include prohibited words, prohibited phrases, prohibited expressions, sentiment, tone, word choice, grammatical error, and spelling errors.

54.	(New) The non-transitory computer readable medium of claim 53, wherein the weight of one or more of the characteristics and features is weighted differently from another of the characteristics or features.

Allowable Subject Matter
Claims 35-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 35, 36, and 49 in particular, comparing the analytical score to a quality assurance staff threshold, wherein the QA staff threshold is greater than the quality threshold, returning the outgoing message to the CSR for correction when the analytical score is higher than the quality threshold but lower than the QA staff threshold and routing the outgoing message to one of a plurality of QA staff for correction when the analytical score is greater than the QA staff threshold in combination with other elements recited in the claims.
As the closest prior art, Arnold shows assigning an analytical score to an outgoing message. ([0062]; [0109]; [0110]) The analytical score is compared to a threshold or QA staff threshold in order to determine whether to send the message back to a staff member for correction. ([0117]; [0119]; [0046-0047]) However, Arnold fails to show comparing to a QA threshold, as well as a staff threshold, and based on where the analytical score lies in comparison to these two thresholds routing the message either to a CSR or a QA staff for correction. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451